—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the determination, made after a fair hearing, to discontinue for six months the public assistance benefits received by petitioner. The benefits were discontinued based upon a determination that she willfully refused and failed without good cause to appear for a scheduled Job Opportunities and Basic Skills Training Program. That determination is supported by substantial evidence (see, Matter of Poole v Wing, 256 AD2d 1217 [decided herewith]; Matter of Vicari v Wing, 244 AD2d 974; Matter of Perry v Wing, 242 AD2d 964; see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180-181). Petitioner’s remaining contentions lack merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Onondaga . County, Mordue, J.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.